DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. The applicant has argued, see page 12, line 18 through page 13, line 21, that the applicant’s invention uses the recessed structures to reinforce the structure to lower vibration amplitude of the fundamental frequency vibration created when the rotor is rotated, whereas slits of Horng perforate the annular wall to allow airflow to enter the fan and the inclined slots of Freeman guide back-flowing air to exhaust out to reduce rotor outlet pressure, and therefore one having ordinary skill in the art would not find the teachings of Freeman to be compatible with those of Horng. The examiner respectfully disagrees. 
The rejection claim 1 was the fan of Chang being modified by the teachings of Liu, Freeman, and Horng. Chang was modified by Freeman to teach adding multiple recessed damping structures and the fan of Chang as modified by Freeman was further modified by Horng to re-shape the recessed damping structure to have an open end near the inlet. The examiner did not change the recessed damping structure of Freeman to be a complete perforation through the casing to act as a radial inlet as taught by Horng. By making the end of the recessed damping structure near the inlet open instead of closed, more air would be capable of entering the recessed damping structure. The teachings do not conflict with one another and would not be incompatible 
The applicant’s argument alluded to the applicant’s invention and the prior art solving different problems. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The applicant has argued, see page 13, line 22 through page 14, line 12, that “even if the teachings of Chang et al., Liu et al., Freeman et al., and Horng et al. were combined, as suggested by the examiner, the resultant combination does not teach or suggest...” and then recites claim 1. The applicant has not pointed to a specific limitation which the prior art fails to teach. The examiner presented the rejection in the previous Office action, and maintains that the prior art teaches all of the claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0219120 to Chang et al in view of US 2016/0102672 to Liu et al and in further view of US 4,086,022 to Freeman and US 7,080,970 to Horng.
In Reference to Claim 1
Chang teaches:
	A fan frame body comprising:
	a fan frame main body (24, 25, 26) having a first opening (101), a second opening (102), a flow way (103) and a base section (104), the first and second openings being respectively positioned at upper (not numbered, see Figure 3) and lower (not numbered, see Figure 3) ends of the fan frame main body, the flow way being disposed between the first and second openings in fluid communication with the first and second openings, and the base section being disposed at the second opening, 


    PNG
    media_image1.png
    402
    908
    media_image1.png
    Greyscale

Chang fails to teach:
	The fan frame body has a bearing cup and multiple recessed and elongate damping structures annularly disposed on an inner wall of the fan frame main body, wherein each damping structure has a first, open end adjacent the first opening and a second, opposite closed end adjacent the second opening. 
	Chang is silent regarding how the fan is mounted to the base structure.
Liu teaches:
	A fan frame body (25) comprising a bearing cup (231) (see paragraphs 40 and 41 and Figure 2B).
Freeman teaches:
	A fan frame body comprising a fan frame main body (20) and multiple recessed and elongate damping structures (inclined slots 21) being annularly disposed on an 
	Regarding the damping structures, Freeman teaches the inclined slots can eliminate “stall” and reduce the likelihood of “surge” occurring (column 3, lines 45-48), and “stall” is a cause of vibrations (column 3, lines 39-42). Since the inclined slots eliminate stall, they also dampen vibrations.
Horng teaches:
	An axial fan comprising a plurality of slits (11) in a fan frame main body (10), wherein the slits are open at a first opening (inlet 101) and closed near a second opening (outlet 102) (see column 3, lines 8-20 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan frame body of Chang by adding a bearing cup between the fan and base structure as taught by Liu as both references are directed to fan frame bodies having fans mounted to base sections, and for the purpose of supporting the fan and allowing the fan to easily rotate within the fan frame body, and
it would have been obvious to further modify the fan frame body of Chang by adding multiple recessed and elongate damping structures annularly disposed on the inner wall of the fan frame body as taught by Freeman as both references are directed to axial fans, and for the purpose of reducing vibrations of the fan (column 3, lines 39-48 of Freeman); and

In Reference to Claim 2#
Chang as modified by Liu, Freeman, and Horng teaches:
	The fan frame body of claim 1, wherein the fan frame main body has multiple support frames (24, 25, 26 of Chang), the support frames being axially overlapped to form the fan frame main body and the damping structures (see Figure 3 of Chang).
In Reference to Claim 3#
Chang as modified by Liu, Freeman, and Horng teaches:
	The fan frame body of claim 2, wherein the support frames include a first support frame (26) and a second support frame (24), the first opening being formed on an upper side of the first support frame, a third opening (not numbered, see Figure 3 of Chang above) being formed on a lower side of the first support frame, the second opening being formed on a lower side of the second support frame, a fourth opening (not numbered, see Figure 3 of Chang above) being formed on an upper side of the second support frame, the first and second support frames being made of different materials having different vibration frequencies (see paragraph 26, lines 1-9 and Figure 3 of Chang).
In Reference to Claim 4#

	The fan frame body of claim 3, wherein the damping structure has a first part (not numbered, see Figure 3 of Freeman below) and a second part (not numbered, see Figure 3 of Freeman below), the first part being formed on the first support frame, the second part being formed on the second support frame corresponding to the first part, the first and second support frames being axially overlapped to form the fan frame main body, the third opening corresponding to the fourth opening, the first and second parts correspondingly forming the damping structures.
	Freeman teaches damping structures which are continuous recesses and extend axially along the fan frame main body. Different sections of the damping structures can be considered the first and second parts. Since the damping structures are continuous, the parts correspond with one another and collectively form the overall damping structure. The openings (taught by Chang) are axially aligned and therefore correspond with one another.

    PNG
    media_image2.png
    369
    579
    media_image2.png
    Greyscale

	When modifying the fan frame body of Chang with the teachings of Freeman, the first part of the damping structure would extend in the first support frame and the second part of the damping structure would extend in the second support frame.
In Reference to Claims 5 and 6#
Chang as modified by Liu, Freeman, and Horng teaches:
	The fan frame body of claim 3, wherein the support frame further includes a third support frame (25 of Chang), a fifth opening (not numbered, see Figure 3 of Chang above) being formed on an upper side of the third support frame, a sixth opening (not numbered, see Figure 3 of Chang above) being formed on a lower side of the third support frame, the first, second, and third support frames being made of different materials having different vibration frequencies (see paragraph 26 of Chang); and
wherein the damping structure has a first part (not numbered, see Figure 3 of Freeman below), a second part (not numbered, see Figure 3 of Freeman below), and a third part (not numbered, see Figure 3 of Freeman below), the first part being formed on the first support frame, the second part being formed on the second support frame, the third part being formed on the third support frame, an upper section of the third part corresponding to the first part, a lower section of the third part corresponding to the second part, the first, second, and third support frames axially overlapped to form the fan frame main body, the third opening corresponding to the fifth opening, the fourth opening corresponding to the sixth opening, the first, second, and third parts correspondingly forming the damping structure (see Figure 3 of Chang above and Figure 3 of Freeman below).

    PNG
    media_image3.png
    368
    583
    media_image3.png
    Greyscale

When modifying the fan frame body of Chang with the teachings of Freeman, the first part of the damping structure would extend in the first support frame, the second part of the damping structure would extend in the second support frame, and the third part of the damping structure would extend in the third support frame.
In Reference to Claim 7#
Chang as modified by Liu, Freeman, and Horng teaches:
	The fan frame body of claim 1, wherein the damping structures have a geometrical form (parallelogram, see Figure 3 of Freeman) and respectively define a damping structure virtual axis (imaginary line through each damping structure, see Figure 3 of Freeman below), the damping structure virtual axes of every damping structure being parallel to each other, the fan frame main body defining a10 fan frame main body virtual axis (central axis of fan frame, see Figure 3 of Freeman), the fan frame main body virtual axis and the damping structure virtual axes containing an angle (see Figure 3 of Freeman).

    PNG
    media_image4.png
    480
    774
    media_image4.png
    Greyscale

In Reference to Claim 8#
Chang as modified by Liu, Freeman, and Horng teaches:
	The fan frame body of claim 1, wherein the damping structures are uniformly annularly arranged (see Figure 3 of Freeman).
In Reference to Claims 9-16#
Chang as modified by Liu, Freeman, and Horng teaches:
	A fan having the fan frame body of claims 1-8, the fan comprising a rotor assembly (11 of Chang) having a central shaft (not numbered, see Figure 3 of Chang below) and a hub (not numbered, see Figure 3 of Chang below), the central shaft being perpendicularly assembled with the hub, multiple fan blades (not numbered) being annularly disposed on outer circumference of the hub (see Figure 3 of Chang).

    PNG
    media_image5.png
    460
    690
    media_image5.png
    Greyscale

Liu further teaches a stator assembly (24) having multiple silicon steel sheets (see paragraph 45, lines 3-4) and multiple windings (see paragraph 45, lines 4-6) wound around the silicon steel sheets, the stator assembly being fitted around the bearing cup, 
a rotor assembly (223) having a central shaft (224), a hub (221), and a permanent magnet (annular magnet, see paragraph 40, lines 8-9), the central shaft being perpendicularly assembled with the hub, multiple fan blades (222) being annularly disposed on an outer circumference of the hub, the permanent magnet being disposed on an inner circumference of the hub; and
a bearing (23) disposed in the bearing cup (231), the central shaft being rotatably disposed in the bearing (see paragraphs 40, 41, and 45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Chang as modified by Liu, Freeman, and Horng by adding a stator assembly having multiple silicon steel sheets and multiple windings wound around the silicon steel sheets, adding a permanent magnet to the rotor assembly, and adding a bearing as taught by Liu which would yield predictable results. In this case, the predictable result is the fan is rotated 
In Reference to Claim 17#
Chang as modified by Liu, Freeman, and Horng teaches:
	The fan frame body of claim 9, wherein the fan blades are vane-shaped (airfoil shaped, see Figure 3 of Chang) and axially extend in a direction transverse to an axial extending direction of the damping structures. The damping structures are angled with respect to the axial direction of the fan (see Figure 3 of Freeman). The fan blades extend axially and therefore the fan blades are transverse to the damping structures.
In Reference to Claim 18#
Chang as modified by Liu, Freeman, and Horng teaches:
	The fan frame body of claim 1, wherein the damping structures each define a respective damping structure virtual axis (imaginary line through each damping structure, see Figure 3 of Freeman below) and the fan frame main body defines a fan frame main body virtual axis (central axis of fan frame, see Figure 3 of Freeman) and wherein the fan frame main body virtual axis and each damping structure virtual axis contain an angle α (angle between the virtual axes, see annotated Figure 3 of Freeman below) ranging from one degree to 179 degrees. 


    PNG
    media_image4.png
    480
    774
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.